Citation Nr: 1132027	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-13 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus Type II. 


REPRESENTATION

Appellant represented by:	N. Skip Wilson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran was present at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's wife provided testimony on his behalf.  A transcript of this hearing is associated with the claims folder. 

In the June 2007 rating decision, in addition to denying entitlement to TDIU, the RO denied service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus Type II.  Of record at the time of the decision were QTC examination reports dated in December 2006 and February 2007 and an April 2007 medical opinion from VA physician Dr. A.M.  In June 2007, a notice of disagreement with the denial of TDIU was received by the RO.  Therein it was described how totally dependent the Veteran was on his wife due to many disabilities including those resulting from the cerebrovascular accidents.  In February 2008, the RO issued a statement of the case that continued the denial of entitlement to TDIU.  The RO noted that the Veteran was incompetent due to the residuals of a cerebrovascular accident, which was not related to his military service.  The RO maintained that it was clearly shown that the residuals of the stroke were preventing the Veteran from pursuing gainful employment.  In May 2008, VA Form 9 (substantive appeal) was received by the RO which contained the following comment:  "Incompetent due to cerebrovascular accident not related to military service.  I disagree."  
The Board liberally construes the notice of disagreement to include a timely disagreement with the RO's denial of service connection for residuals of cerebrovascular accident, and the Board finds that the statement of the case essentially continued the denial of this issue, and the substantive appeal perfected this issue to the Board.  See generally Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) ("[W]here an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim.").  The service connection issue has already been considered by the RO.  Also, the RO's denial is based on consideration of crucial pieces of evidence referenced above that the Board has reviewed and finds sufficient to support a grant of the benefits the Veteran seeks on appeal.  Thus, the Veteran is not prejudiced by the Board proceeding in this way.  Accordingly, the issue of entitlement to service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus Type II is before the Board. 
 
Lastly, in a November 2010 statement, the Veteran's representative requested reconsideration of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD).  The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus chronically worsened the Veteran's risk for a cerebrovascular accident such as the episode that occurred in April 2005. 

2.  The Veteran's service-connected disabilities and residuals of cerebrovascular accident preclude him from securing or following substantially gainful physical and sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of cerebrovascular accident secondary to service-connected diabetes mellitus Type II have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

2.	Secondary Service Connection

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service- connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending (June 2005) before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

In a December 2006 QTC report, Dr. E.N. observed that the Veteran's medical records revealed a history of hypertension and dyslipidemia since 1999 and that medical records dated in September 1999 and March 2002 revealed no history or laboratory evidence of diabetes mellitus.  Dr. E.N. noted that the risk factors listed for the Veteran's ischemic cerebrovascular accident in March 2002 were hypertension, dyslipidemia, and smoking.  Dr. E.N. contended that in view of the risk factors noted in the 1999 and 2002 hospital admissions and the absence of diagnostic evidence of diabetes mellitus in 2002, it was her opinion that the Veteran's cerebrovascular accidents suffered in 2002 and 2005 were more likely than not due to his nonservice-connected hypertension rather than his service-connected diabetes mellitus.

In a subsequent February 2007 QTC report, however, Dr. E.N. had a change in opinion in regard to the cerebrovascular accident that occurred in 2005.  In response to the question of when and how the original service-connected condition of diabetes mellitus took place, Dr. E.N. indicated that the first notation of diabetes in the Veteran's medical records was on April 15, 2005, and there was no notation in the attached records about how the diagnosis was made.  Dr. E.N. acknowledged, however, that during the March 2006 QTC examination she conducted, the Veteran reported his diabetes was diagnosed in 2003.  In regard to the question of when and how did the subsequent stroke take place, Dr. E.N. noted that the March 8, 2002 magnetic resonance imaging (MRI) scan revealed evidence of multiple old infarcts and consequently, his initial stroke pre-dated March 8, 2002.  His known risk factors for cerebrovascular accident at that time were hypertension, dyslipidemia, and smoking.  For his recurrent cerebrovascular accident in 2005, Dr. E.N. maintained that his risk factors were hypertension, dyslipidemia, and diabetes mellitus.  As for whether the Veteran's stroke condition was related to the diabetes or hypertension, Dr. E.N. contended that the Veteran's initial stroke was secondary to his nonservice-connected hypertension and not related to his diabetes, but his diabetes was at least as likely as not an aggravating factor in the pathogenesis of his subsequent stroke in 2005.  Dr. E.N. explained that arteriorsclerosis was a known macrovascular complication of diabetes and the metabolic complications of diabetes could occur before the formal diagnosis was made.  

In an April 2007 VA letter, Dr. A.M., a treating physician, maintained that the Veteran's diabetes and hypertriglyceridemia "undoubtedly contributed to his disabling cerebrovascular accident."  Dr. A.M. indicated that it was very likely that the Veteran's diabetic condition and high triglyceride levels predisposed him to his cerebrovascular accidents.  In a February 2009 VA letter, Dr. A.M. reiterated that it was his professional opinion that the Veteran's diabetes mellitus was related to his strokes and resulting paralysis.  In a May 2011 private medical report, Dr. G.A. similarly acknowledged that the Veteran had hypertension and diabetes mellitus both of which were risk factors for cerebrovascular accident.

All three of the above physicians agree that the Veteran's diabetes was an aggravating or contributing factor in creating the conditions for a cerebrovascular accident to occur.  In particular, Dr. E.N. directly linked the Veteran's diabetes to the April 2005 cerebrovascular accident, recognizing a diagnosis of diabetes mellitus in the medical records at that time with a history of diabetes in 2003.  The Board's review of VA treatment records dated in January 2004 and April 2005 shows the Veteran had elevated glucose levels since March 2002 (e.g., 176, 140 (normal range 70-110)).  Thus, the Board finds that the evidence shows that the Veteran's service-connected diabetes mellitus aggravated the conditions that brought about the Veteran's cerebrovascular accident in April 2005.  Records from North Fulton Regional Hospital show the Veteran suffered an additional stroke in July 2005.  The current medical evidence of record does not show the degree to which such aggravation occurred.  That, however, is not a determination that must be made prior to the establishment of secondary service connection as the claim was filed prior to October 2006.  Rather, medical evidence that the Veteran's diabetes mellitus chronically worsened the Veteran's risk for the cerebrovascular accident in April 2005 (and presumably subsequent cerebrovascular accidents such as the episode that occurred in July 2005) is sufficient to substantiate the claim.  Accordingly, service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus Type II is warranted.  

3.	TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Id. 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, 4 Vet. App. at 363.  

The record reflects that service connection is in effect for the following disabilities:  (1) diabetes mellitus Type II with erectile dysfunction, proteinuria and peripheral arterial disease, right lower extremity, rated as 20 percent disabling; (2) peripheral arterial disease, left lower extremity associated with diabetes mellitus Type II, rated as 40 percent disabling; (3) peripheral neuropathy, left lower extremity associated with diabetes mellitus Type II, rated as 10 percent disabling; (4) xerosis associated with diabetes mellitus Type II, rated as 10 percent disabling.  The foregoing disabilities combine for an evaluation of 60 percent.  As these disabilities result from a common etiology or a single accident (diabetes secondary to herbicide exposure), they are considered one disability rated at 60 percent for purposes of meeting the schedular criteria for a TDIU.  

Thus, the only remaining question is whether these service-connected disabilities render the Veteran unemployable.  In addition, as the result of the Board's decision, the impact of the residuals of cerebrovascular accident on the Veteran's employability is to be included in this determination.  

The October 2006 VA Form 21-8940 shows the Veteran reported that he last worked in December 2000 as a car salesman and that he had a doctorate in theology.  

The March 2006 QTC examination report shows the Veteran reported that he had diabetic ketoacidosis and was hospitalized an average of one time each year, including one time during the past year.  On average he visited the doctor four times a year for his diabetes.  He controlled his diabetes through diet.  Dr. E.N. noted that the Veteran was unable to perform some activities of daily living like manage money or complex financial transactions, prepare meals, shop, or perform housework due to residuals from his cerebrovascular accident which included right-side motor weakness and poor memory.   

In an April 2007 VA letter, Dr. A.M., a treating physician, reported that the Veteran was severely disabled as a result of multiple strokes resulting in right side hemiplegia and severe impairment in his ability to speak secondary to expressive aphasia.  Dr. A.M. indicated that the Veteran had been unable to work in his occupation as a car salesman for the past six years.  Also, he was totally dependent on his wife to assist him with all of his activities of daily living as his right side was considerably weakened, he could not use his right arm or hand, and he could neither stand nor walk.  

Reports dated in October 2005, July 2006, and February 2008 reflect a progression of the Veteran's inability to attend to the activities of daily living.  Finally, in a February 2009 report, Dr. A.M. indicated that the Veteran was dependent in all activities of daily living and instrumental activities of daily living.  Dr. A.M. maintained that due to the nature of the Veteran's illness, he was expected to continue to decline in his inability to care for himself.  

In a May 2011 report, Dr. G.A. opined that due to the Veteran's cerebrovascular accident which resulted in memory loss, right upper extremity paralysis, and right lower extremity partial paralysis, the Veteran could not be employed in any manner.  Dr. G.A. maintained that the Veteran was "completely disabled."  

Lastly, at the Board hearing, the Veteran's wife provided testimony on the Veteran's deteriorating health, and she described how she had to attend to the Veteran's activities of daily living.  

The above evidence clearly shows that the severity of the Veteran's service connected diabetes with complications and residuals of cerebrovascular accident preclude him from securing or following substantially gainful physical and sedentary employment.  Indeed, historically, the Veteran was considered unemployable when his residuals from the cerebrovascular accidents were taken into account.  For example, in a June 2007 rating decision, the RO previously declared the Veteran incompetent to handle the disbursement of funds.  In an August 2008 rating decision, the RO previously granted pension benefits, including special monthly pension based on the need for aid and attendance.  The Veteran is severely disabled and unemployable.  Accordingly, the Board finds that entitlement to TDIU is warranted.


 ORDER

Service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus Type II is granted. 

Entitlement to a TDIU is granted subject to the provisions governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


